IN THE SUPREME COURT OF THE STATE OF NEVADA


                     KIMBALL AUSTIN SACHS,                                    No. 84243
                                       Appellant,
                                   vs.
                     THE STATE OF NEVADA,
                                                                                  FILED
                                       Respondent.


                                         ORDER DISMISSING APPEAL

                                This is a pro se appeal from the "omninus [sic] finidngs [sic] of
                    fact, conclusions of law, and decision on pre-trial motions." Because no
                    statute or court rule permits an appeal from the aforementioned order, this
                    court lacks jurisdiction to consider this appeal. See Castillo v. State, 106
                    Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, this court
                                ORDERS this appeal DISMISSED.




                                                                       , J.
                                            Hardesty


                                               J.                                         J.
                    Stiglich                                  Herndon




                    cc:   Chief Judge, Eighth Judicial District Court
                          Eighth Judicial District Court, Department 9
                          Kimball Austin Sachs
                          Attorney General/Carson City
                          Clark County District Attorney
SUPREME COURT
                          Eighth District Court Clerk
       OF
    NEVADA


(0) 1947A csgtiOD
                                                                                               6F